Citation Nr: 0010975	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  96-06 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2. Entitlement to service connection for a right shoulder 
disorder.

3. Entitlement to service connection for a right elbow 
disorder.

4. Entitlement to an increased rating for right knee 
osteochondritis dessicans with scar, currently evaluated 
as 30 percent disabling.

5. Entitlement to an increased rating for left knee lateral 
instability with osteoarthritis, currently evaluated as 20 
percent disabling.

6. Entitlement to a total rating based upon unemployability 
due to service-connected disabilities.

7. Whether the veteran is competent for Department of 
Veterans Affairs purposes.
REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
July 1975.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from April 1995 and July 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  In March 2000, the 
veteran was afforded a hearing before the undersigned Board 
member.

Regarding the veteran's claim of entitlement to service 
connection for a psychiatric disorder, service connection for 
a nervous disorder was denied by a RO decision dated in March 
1986.  This determination is final and may not be reopened 
without evidence deemed to be new and material.  38 C.F.R. 
§ 3.156 (1999).  The basis of the veteran's claim at that 
time was that his nervous disorder, diagnosed as 
schizophrenia, was incurred in service.

The Board notes that the current appeal comes before the 
Board from a RO rating decision of July 1998 that denied the 
claim of entitlement to service connection for a psychiatric 
disorder.  The basis of the veteran's claim at that time was 
that his psychiatric disorder was secondary to his service-
connected bilateral knee disabilities.

The Board points out in this regard that, while it is not 
made clear in the record, it appears that the RO reopened the 
veteran's claim and denied it on the merits in its July 1998 
rating action.  However, before the Board may reopen a 
previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 
83 F.3d 1380 (Fed.Cir. 1996).  See Ashford v. Brown, 10 Vet. 
App. 120, 124-25 (1997) (different etiology for disease for 
which service connection was previously denied does not 
constitute a new entitlement).  Accordingly, new and material 
evidence must be presented in order to reopen the previously 
and finally denied claim for service connection for a 
psychiatric disorder.  The result of the present appellate 
consideration places the veteran in no worse a position than 
the RO's decision that reopened but denied his claim on the 
merits in July 1998.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  As such, the issue has been rephrased, as noted on 
the title page.

The veteran's claim for increased ratings for bilateral knee 
disabilities, competency and a total rating based upon 
unemployability due to service-connected disabilities will be 
addressed in the remand section below.


FINDINGS OF FACT

1. An unappealed March 1986 RO decision denied service 
connection for a nervous disorder.

2. The evidence added to the record since the March 1986 
rating decision bears directly and substantially upon the 
specific matter under consideration and is so significant 
as to warrant reconsideration of the merits of the claim 
on appeal.

3. The claim for service connection for a psychiatric 
disorder is plausible.

4. No competent evidence has been submitted to demonstrate 
that the veteran currently has a right shoulder disorder 
and complaints of right shoulder pain are not shown to be 
related to active service.

5. No competent evidence has been submitted to demonstrate 
that the veteran currently has a right elbow disorder.


CONCLUSIONS OF LAW

1. Evidence received since the March 1986 rating decision 
that denied service connection for a nervous disorder is 
new and material; the veteran's claim for entitlement to 
service connection for psychiatric disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2. The claim of entitlement to service connection for a 
psychiatric disorder is well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3. The veteran has not submitted evidence of a well-grounded 
claim for service connection for a right shoulder 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1999).

4. The veteran has not submitted evidence of a well-ground 
claim for service connection for a right elbow disorder. 
38 U.S.C.A. §§ 1110, 1131, 5107(a); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence To Reopen Claim of Entitlement 
to Service Connection for A Psychiatric Disorder

The RO, in a decision dated in March 1986, denied service 
connection for a nervous disorder, diagnosed as 
schizophrenia.  The RO found at the time that the evidence 
was negative for complaints, treatment or findings referable 
to a nervous disorder in service or within the presumptive 
period following the veteran's discharge from active duty.

The evidence of record at the time of the March 1986 decision 
includes the veteran's service medical records.  When 
examined for entry into service in December 1972, a 
psychiatric abnormality was not reported and the veteran was 
found qualified for active service.  Service records are 
entirely negative for complaints or treatment of a 
psychiatric disorder.  When examined for discharge in October 
1974, a psychiatric disorder was not described.

The RO also considered VA medical records, dated from 1975 to 
1985, that reflect the veteran's treatment for bilateral knee 
disabilities.  An August 1975 rating action granted service 
connection for osteochondritis dessicans of the right knee 
and lateral instability of the left knee.  Compensable 
disability evaluations were assigned.  

VA hospitalized the veteran from January to May 1985 with 
complaints of chronic depression, insomnia, weight loss and 
suicidal ideations.  According to the hospital summary, the 
veteran's accompanying records did not reveal a prior 
psychiatric history.  His medical history included chronic 
knee and back pain that was severe for about ten years, being 
abused as a child, abusing his own family and a tremendous 
underlying anger with fear of hurting another.  While 
hospitalized, he was placed on medication and considered 
competent, but not employable, at discharge.  Schizoaffective 
disorder was diagnosed.  Other pertinent clinical diagnoses 
noted but not treated include substance abuse, alcohol and 
multiple drugs, by history and history of suicide attempts.

VA hospitalized the veteran again in September 1985 with 
auditory hallucinations, noncompliance with medication, 
insomnia and temper outbursts.  The discharge diagnosis was 
schizophrenia, chronic, undifferentiated type.

The March 1996 rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the March 1986 decision that was the final 
adjudication that disallowed the veteran's claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") recently set forth a 
three step-process for reopening claims in accordance with 
the holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
See Elkins v. West, 12 Vet. App. 209 (1999); see also Winters 
v. West, 12 Vet. App. 203 (1999).  In Elkins, the court held 
that, first, the Secretary must determine whether new and 
material evidence has been presented under 38 C.F.R. § 3.156 
(a); second, if new and material evidence has been presented, 
immediately upon reopening, the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened, is well grounded pursuant 
to 38 U.S.C.A. § 5107; and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision. Moreover, Hodge stressed that under the regulation 
new evidence that was not likely to convince the Board to 
alter its previous decision could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.

An application to reopen the veteran's claim was received by 
the RO in June 1995.  He asserted that his service-connected 
bilateral knee disabilities caused very severe pain that 
caused his depression.  The evidence associated with the 
claims file subsequent to the March 1986 decision that was 
the final adjudication of the veteran's claim includes VA 
medical records and examination reports and the veteran's 
oral testimony and written statements.

VA medical records, dated from 1985 to 1999, reflect the 
veteran's complaints and treatment for chronic and severe 
bilateral knee pain and hospitalizations for treatment of his 
psychiatric disorder, diagnosed as schizophrenia.  

According to a June 1995 VA orthopedic progress note, the 
veteran, who was 39 years old, had significant degenerative 
joint disease of both knees and chronic pain.  The VA 
physician opined that chronic pain might result in secondary 
depression.  In an undated note also received in June 1995, 
the same doctor said that the veteran's chronic bilateral 
knee pain could secondarily cause his nervous condition or 
depression.

A July 1995 VA mental disorders and neurologic examination 
report reveals that the veteran complained of back pain 
associated with his service-connected knee disabilities.  
According to examination findings, the veteran presented with 
an intractable-type pain problem with his back and knee that 
resulted in major depression.  The veteran's wife said he was 
in constant pain.  He was not delusional and his mood was 
depressed.  The diagnosis was major depression secondary to 
service-connected condition.

A December 1996 VA orthopedic examination report includes the 
veteran's complaints of severe bilateral knee pain that 
caused him to hear voices and become agitated.

The veteran underwent VA examination in December 1996 and 
said he was compliant with medication.  Severe depressive 
reaction was initially noted in 1984 and the diagnosis 
switched to schizophrenia and, at the time, the veteran 
abused alcohol and drugs.  He complained of constant pain 
that caused depression and when he was depressed, he was 
suicidal.  There was no evidence of hallucination.  The 
diagnosis was major depression, major depressive reaction 
with psychotic features related to service-connected 
disorder.  The VA doctor commented that chronic pain had a 
complex interaction factor.  The physician said that the pain 
was often related to an initial somatic event, but over time, 
was increasingly influenced by the patient's personality, 
beliefs and environment.  It was further noted that most 
chronic pain patients did not have a history of premorbid 
psychiatric disturbance but showed reactive emotional 
distress in response to their pain.  But, when present, major 
psychopathology was indicative of a poor prognosis for pain 
therapy.  Too, the veteran was schizophrenic, so the 
diagnosis in 1975 (apparently meant to be 1995) should be 
continued.

In April 1998, a board of three VA psychiatrists evaluated 
the veteran regarding his assertion of a relationship between 
his service-connected bilateral knee disabilities and his 
psychosis.  The veteran complained about symptoms of 
depression and commanding hallucinations to kill people and 
to kill him.  He reported knee problems in service and was 
diagnosed with schizophrenia after discharge.  It was unclear 
when the veteran started to hallucinate but had his first 
psychiatric admission in 1984.  Thereafter, it was noted that 
he suffered severe knee pains chronically.  The veteran said 
when he was in pain, his hallucinations worsened.  He started 
to have commanding auditory hallucinations that instructed 
him to kill all the people and to kill himself.  The veteran 
explained that his knee problems caused severe sadness, 
difficulty walking and suffering.  The report notes the 
veteran's history of prior suicide attempts by overdosing 
with pills, his history of substance abuse and that he last 
used drugs in December 1997.  He was currently in a recovery 
program.  He had been violent to family members.  The Axis I 
diagnosis was schizophrenia.  In the VA psychiatrists' 
opinion, the veteran suffered from schizophrenia.  According 
to the specialists, from the veteran's report and 
observation, it seemed that when he got increasing pain in 
his knees, it represented a stressor.  That stressor made his 
symptoms of schizophrenia worsen and he became delusional and 
violent when he was psychotic.  The veteran was unable to 
work due to the severity of his conditions and to the fact 
that he was unable to tolerate any of that enormous stress. 

At his March 2000 Travel Board hearing, the veteran testified 
that he experienced constant and severe knee pain that caused 
him to have nerve and mental problems.  He had been diagnosed 
with schizophrenia and depression that he believed was 
secondary to his severe pain.  He denied current substance 
abuse.  

The veteran has asserted that he has a psychiatric disorder 
and has attributed it to his service-connected knee 
disabilities.  Service records are negative for psychiatric 
complaints or treatment and reflect treatment for knee 
problems.  Service connection for left and right knee 
disabilities was granted in 1975.  The veteran was diagnosed 
with schizophrenia in 1985.

The evidence received since the March 1986 decision consists 
of VA medical records and examination reports.  VA 
psychiatric examination reports dated in 1995 and 1996 
diagnosed depressive disorder secondary to pain from service-
connected disability.  In an April 1998 VA report, three VA 
psychiatrists concluded that the veteran's increased knee 
pain, from his service-connected bilateral knee disabilities, 
represented a stressor that made his schizophrenic symptoms 
worsen.  In the Board's opinion, this evidence provides a 
more complete picture of the veteran's disability and its 
origin and, thus, does bear directly and substantially upon 
the specific matter under consideration and is so significant 
as to warrant reconsideration of the merits of the claim on 
appeal.  See Hodge.  Thus, this evidence is new and material 
and, therefore reopens the veteran's claims of entitlement to 
service connection for a psychiatric disorder.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a); Hodge.

Disability that is proximately due to or the result of a 
service-connected disease or injury may be service connected.  
38 C.F.R. § 3.310(a) (1999); see Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  However, as with claims for direct service 
connection, claims for secondary service connection must be 
well grounded.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

Before the Board may proceed to examine the merits of the 
veteran's claim, it must determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A "well-grounded" claim is a plausible claim, 
one that is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only satisfy the initial burden of § 5107.  For a claim to be 
well grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, in certain circumstances, 
lay evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 1126 F.3d 
1464 (Fed.Cir. 1997), cert denied sub nom, Epps v. West, 118 
S. Ct. 2348 (1998).

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5197(a).  He is service-
connected for bilateral knee disabilities and medical records 
document his repeated complaints of chronic and severe 
bilateral knee pain.  VA psychiatric examiners in 1995 and 
1996 diagnosed depressive disorder secondary to pain from 
service-connected disability and, in April 1998, three VA 
psychiatrists concluded that the veteran's knee pain was a 
stressor that made his schizophrenic symptoms worsen.  
Accordingly, the Board finds that the veteran's claim is well 
grounded.  

II.  Service Connection for Right Shoulder and Elbow 
Disorders

The veteran is seeking service connection for right shoulder 
and elbow disorders. The legal question to be answered, 
initially, is whether the veteran has presented evidence of 
well-grounded claims; that is, claims that are plausible.  If 
he has not presented a well-grounded claim, his appeal must 
fail with respect to this claim and there is no duty to 
assist him further in the development of his claims.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that these claims are not well grounded.


A. Factual Background

When examined for entry into service in December 1972, the 
veteran's upper extremities were normal and he was found 
qualified for active service.  Service medical records show 
that in January 1974, he was seen with complaints of right 
shoulder pain for four days but there was no diagnosed 
disorder. 

A May 1974 clinical record indicates that the veteran was 
seen for a right shoulder injury that occurred during a 
basketball game and was referred to the orthopedic clinic.  
According to an orthopedic entry the next day, the veteran 
injured his right shoulder, x-ray of the right shoulder and 
elbow was negative and the impression was contusion.  The 
veteran was returned to duty.  When examined for discharge in 
October 1974, an upper extremity or musculoskeletal 
abnormality was not noted.

Post service, VA medical records, dated from 1975 to 1999, 
are associated with the claims file and reflect the veteran's 
multiple hospitalizations and outpatient treatment for 
psychiatric problems and complaints associated with his 
service-connected bilateral knee disabilities.

In November 1994, the RO received the veteran's claim for 
entitlement to service connection for arthritis of the right 
shoulder and elbow.  

A December 1994 VA outpatient orthopedic record indicates 
that the veteran was seen with multiple complaints, including 
forearm and right shoulder pain.  X-ray of the right shoulder 
was negative.  The assessment was multiple complaints with 
few objective findings.  

At his October 1995 personal hearing at the RO and March 2000 
Board hearing, the veteran testified that he initially 
injured his right elbow playing basketball and was placed on 
sick call.  He said x-rays showed a shoulder fracture and he 
wore a sling for approximately three weeks.  During a 
subsequent basketball game, the veteran said he was injured 
again, but shoulder x-rays were not taken.  He still 
experienced bilateral shoulder problems.

B. Analysis

According to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of arthritis in service, 
its incurrence coincident with service will be presumed if it 
was manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 1126 F.3d 1464 
(Fed.Cir. 1997), cert denied sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998).

The veteran has contended that service connection should be 
granted for right shoulder and elbow disorders.  The record 
demonstrates that, while in 1974, he complained of a right 
shoulder and elbow injury sustained while playing basketball, 
a x-ray was negative and the diagnosis was contusion.  
Further, musculoskeletal and upper extremity abnormalities 
were not found on separation from service.  Moreover, on VA 
examinations after the veteran's separation from service, 
there was no showing that the veteran had a right shoulder or 
elbow disorder.  The veteran testified that he sustained a 
shoulder fracture and wore his arm in a sling while in 
service, but the service records do not support such 
findings.  Additionally, in December 1994 he complained of 
right shoulder pain, but a VA treatment record indicates a x-
ray was negative and a VA physician noted the veteran's 
multiple complaints and few objective findings.  Furthermore, 
the veteran has submitted no evidence to show that he 
currently has right elbow and shoulder disorders.  In short, 
no medical opinion or other medical evidence showing that the 
veteran currently has right elbow and shoulder disorders has 
been presented.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claims.  The evidence now 
of record fails to show that the veteran currently has right 
shoulder and elbow disorders.  Thus, these claims may not be 
considered well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a); 38 C.F.R. § 3.303.  Since the claims are not well 
grounded, they must be denied.  See Edenfield v. Brown, 8 
Vet. App. 384, 390 (1995).

Although the Board has disposed of the claims of entitlement 
to service connection for right shoulder and elbow disorders 
on a ground different from that of the RO, that is, whether 
the veteran's claims are well grounded rather than whether he 
is entitled to prevail on the merits, the veteran has not 
been prejudiced by the Board's decision.  In assuming that 
the claims were well grounded, the RO accorded the veteran 
greater consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Board notes that a Social Security Administration (SSA) 
decision found the veteran suffering from schizophrenia and 
held him to be disabled since August 1984.  While the Board 
recognizes the disabling nature of the veteran's psychiatric 
disability, the SSA decision is not considered sufficient to 
overcome the objective evidence of record regarding his 
claims for service connection for right shoulder and elbow 
disorders.  Nor has it been averred that the SSA decision or 
records to support such decision serve to establish that the 
claimed conditions had their onset in service or are 
otherwise related thereto.


ORDER

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for a psychiatric disorder is granted.

The claim for service connection for a psychiatric disorder 
is plausible.

Service connection is denied for a right shoulder disorder.

Service connection is denied for a right elbow disorder.


REMAND

Initially, the Board observes that, as noted above, according 
to a document received by the RO in September 1994, the SSA 
held the veteran to be totally disabled and eligible for 
benefits in August 1984 due to paranoid schizophrenia and 
other functional psychotic disorders.  However, a review of 
the file reveals that a copy of the SSA award decision and 
the records considered by the SSA in reaching its 
determination are not of record.  The Board believes it 
should have this information prior to consideration of the 
veteran's claims.  See Tetro v. West, No. 97-1192 (U.S. Vet. 
App. Apr. 4, 2000) (VA has a duty to assist the veteran in 
developing facts pertinent to his well-grounded pension 
claim, regarding his disability and employability.)

Regarding the veteran's claim for service connection for a 
psychiatric disorder, including as secondary to service-
connected bilateral knee disabilities, during the pendency of 
the veteran's appeal, the Court held that when aggravation of 
a veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected disability, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. at 448.  A review of the evidence 
indicates that the originating agency has not had the 
opportunity to consider the veteran's claim for secondary 
service connection on this basis.

Furthermore, the veteran asserts that the current 
manifestations of his service-connected right knee 
osteochondritis dessicans with scar and left knee lateral 
instability with degenerative changes are more severe than 
are represented by the currently assigned 30 and 20 percent, 
respectively.

At his March 2000 Travel Board hearing, the veteran testified 
that his treating physicians said he had bone touching bone 
that caused knee pain.  He was unable to put weight on his 
knees and forced to walk with a cane.  His bilateral knee 
problems caused back and hip problems.  Further, the veteran 
said his knees swelled and fluid was drained from them 
several times.  He wore a knee brace because his knee gave 
way, was told by doctors that the knees would require 
replacements and said his knees popped.  The veteran said his 
right knee hurt more than his left knee.  With both knees 
hurting, it was hard for him to walk and he was unable to 
rest one leg to help the other.

The Board notes that, since the veteran's service-connected 
knee disabilities include degenerative arthritis, a separate 
compensable evaluation may be in order for the arthritis.  
The VA General Counsel has held in a precedent opinion that a 
veteran who has arthritis and instability of a knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997).  Such precedent 
opinions are binding on the Board. 38 U.S.C.A. § 7104(c) 
(West 1991).
 
The most recent VA orthopedic examination for rating purposes 
is dated in December 1996.  According to the examination 
report, the veteran complained of left knee instability and 
severe pain that caused him to hear voices and had back pain 
because he walked awkwardly with a cane.  He wore a kneelit 
on the right knee and a lateral medial stay brace.  Flexion 
was to 90 degrees bilaterally; the veteran could not be post-
flexed, complained of pain in either knee and extended to the 
null point.  Although the examiner included a finding of 
osteoarthritis of the left knee with laxity and limitation of 
movement and bilateral degenerative joint disease, there is 
no indication that the examination included testing to 
identify the extent of any incoordination, weakened movement 
or excess fatigability on use.  The examiner did not provide 
an adequate assessment of functional loss due to pain, nor 
did he provide an assessment of functional loss during flare-
ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Furthermore, the RO may wish to consider if a separate 
compensable rating is appropriate for the veteran's right 
knee scar, pursuant to Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

As to the veteran's claim for a total rating based upon 
unemployability due to service-connected disabilities, 
readjudication of the increased rating claims on appeal could 
change his combined service-connected rating.  As such, the 
total rating issue is inextricably intertwined with the 
increased rating claims and appellate determination of the 
total rating issue will be deferred pending further RO 
development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

For VA purposes, a mentally incompetent person is one who 
because of injury or disease lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 U.S.C.A. § 3.353(a) (1999).  
There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency. 38 C.F.R. § 3.353(d); see 
also 38 C.F.R. § 3.102 (1999).  A medical opinion is required 
for the rating agency to make a determination of 
incompetency. Unless the medical evidence is clear, 
convincing and leaves no doubt as to the person's 
incompetency, the rating agency will not made a determination 
of incompetency without a definite expression regarding the 
question by the responsible medical authorities.  38 C.F.R. § 
3.353(c) (1999).  Determinations as to incompetency should be 
based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization, and the 
holding of incompetency. Id.

A review of the claims folders reveals that the April 1998 VA 
psychiatric board report did not address the issue of the 
veteran's competency, but May 1998 and February 1999 VA 
hospital discharge summaries describe him as incompetent for 
VA purposes.  Findings of a March 1999 VA Field Examination 
Report-Adult Beneficiary are to the effect that the veteran 
should be certified under the Supervised Direct Payment 
Method and be re-examined in March 2000.  The veteran's 
siblings submitted written statements in June 1998 to the 
effect that he required a third party payee to manage his 
affairs.  The veteran gave testimony at a March 1999 RO 
hearing, and at the March 2000 Board hearing, in support of 
his claim of competency.  However, a June 1999 VA medical 
record indicates that he was hospitalized from May to June 
1999 for paranoid type schizophrenia and considered competent 
for VA purposes, but no findings or underlying rationale to 
support this conclusion were discussed.  Under these 
circumstances, the Board believes that in order to obtain a 
more accurate picture of the veteran's competency status, the 
veteran should be afforded a VA psychiatric examination.

Further, according to the February 2000 VA Field Examiner's 
report, the examiner could not find the veteran's address on 
a map, recommended suspension of benefits and indicated a new 
Field Examination would be undertaken when a new address was 
received.  However, the Board notes that a March 2000 
memorandum from the veteran's service organization shows that 
the veteran's whereabouts were known, his address was 2507 
Park on Rex, Apt. 18C, Ellenwood, GA 30294, and the 
representative noted that the veteran offered testimony at a 
Board hearing the previous week.  In the interest of due 
process, the Board believes the veteran should be afforded 
another Field Examination prior to consideration of the claim 
regarding competency.

In light of all the above, the Board believes the veteran's 
claims must be REMANDED to the RO for the following actions:

1. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any records 
identified by the veteran that are not 
already of record.

2. The RO should contact the Social 
Security Administration and request 
copies of the decision awarding the 
veteran disability benefits and all 
documents considered in connection 
with the decision granting the 
veteran's claim for disability 
benefits, including any reports of 
subsequent examinations or treatment 
and any records concerning his 
competency.  If these records are 
duplicates of those already on file, 
that fact should be annotated in the 
claims folder.  Any other pertinent 
records should be associated with the 
claims folder.

3. After completion of the above, the RO 
should refer the veteran's claims file 
to a VA psychiatrist.  The 
psychiatrist is requested to review 
the veteran's claims file, including 
the service medical records, VA 
examination reports, VA treatment 
records and statements.  This 
psychiatrist should then examine the 
veteran.  All indicated testing should 
be conducted and all clinical 
manifestations should be reported in 
detail.  Based on the examination and 
a review of the record, the 
psychiatrist should assess the nature, 
severity and manifestations of any 
psychiatric disorders that may be 
present.  The physician should proffer 
an opinion, with supporting analysis 
as to the likelihood that the 
veteran's psychiatric disorder was 
caused by or aggravated by his 
service-connected left and right knee 
disabilities.  The degree of 
psychiatric disorder that would not be 
present but for the service-connected 
left and right knee disabilities 
should be identified.  See Allen, 
supra. The examiner also should 
identify the limitation of activity 
imposed by the disabling conditions, 
viewed in relation to the medical 
history, considered from the point of 
view of the veteran working or seeking 
work, with a full description of the 
effects of the disability upon his 
ordinary activity.  Reasons and bases 
for all conclusions should be provided 
and the examiner is requested to 
specifically address the findings in 
the April 1995, December 1996 and 
April 1998 VA examination reports. 

The VA psychiatric examiner is further 
requested to determine whether the 
veteran is competent for VA purposes 
as defined in 38 C.F.R. § 3.353(a) 
(1999); i.e., does he have the mental 
capacity to contract or manage his own 
affairs, including the disbursement of 
funds without limitation.  The VA 
examiner is specifically requested to 
provide an opinion as to whether the 
veteran has the mental capacity to 
manage his own funds, including 
disbursement of funds without 
limitations, as a result of his 
schizophrenia.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  If the 
examiner is unable to provide any part 
of any requested opinion, that fact 
should be noted in the examination 
report, together with a detailed 
rationale explaining why the opinion 
cannot be provided.

4. The veteran should then be scheduled 
for VA examination by an orthopedist 
to determine the current severity of 
the veteran's service-connected left 
and right knee disabilities.  All 
indicated studies should be done and 
all manifestations of current 
disability should be described in 
detail.  All necessary tests and 
studies should be performed.  An 
opinion should be provided regarding 
whether pain due to the service-
connected disabilities significantly 
limits functional ability during 
flare-ups or with extended use.  
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether 
the clinical evidence is consistent 
with the severity of the pain and 
other symptoms reported by the 
veteran. The examiner also should 
identify the limitation of activity 
imposed by the disabling conditions, 
viewed in relation to the medical 
history, considered from the point of 
view of the veteran working or seeking 
work, with a full description of the 
effects of the disability upon his 
ordinary activity.  The examiner also 
should indicate whether the affected 
joints exhibit weakened movement, 
excess, fatigability, or 
incoordination which can be attributed 
to the service-connected disability.  
Lathan v. Brown, 7 Vet. App. 359 
(1995); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The claims folder, 
including a copy of this remand, 
should be made available to the 
examiner for review prior to the 
examination.  The rationale for all 
opinions expressed should also be 
provided.

5. The RO should contact the veteran's 
service representative to verify the 
accuracy of veteran's current address 
and then schedule the veteran for a 
Field Examination in conjunction with 
his claim for competency.  The Field 
Examination report should be 
associated with the claims file.

6. After the above development has been 
completed, the RO should readjudicate 
the issues of service connection for a 
psychiatric disorder and increased 
ratings for left and right knee 
disabilities and the claim for a total 
rating due to individual 
unemployability due to service-
connected disabilities if it has not 
been rendered moot.  The issue of a 
total rating due to individual 
unemployability due to service-
connected disabilities should be 
adjudicated by considering the 
"average person" standard under 38 
C.F.R. § 4.15 (1999) as well as the 
"unemployability" standard under 38 
C.F.R. § 4.16 (1999).  It should also 
be considered under the provisions of 
38 C.F.R. §§ 3.340, 3.341 (1999) as 
well as on an extra-schedular basis 
under 38 C.F.R. § 3.321(b)(1) (1999).  
The RO should also readjudicate the 
issue of whether the veteran is 
incompetent for VA purposes under the 
provisions of 38 C.F.R. § 3.353 
(1999).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a supplemental statement of the case on 
all issues in appellate status, and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted. No 
action is required of the veteran until he is otherwise 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 


- 22 -


